DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant set of claims have priority to provisional application 62/198867 filed 7/30/15.

Information Disclosure Statement
	The IDSs filed 1/24/2020, 7/21/2020, 9/14/2020, 1/25/21 and 1/30/22 have been considered and initialed copies of the PTO-1449 are enclosed.

Specification
	The substitute specification filed 4/10/2020 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,577,422 in view of Motte-Mohs et al WO 2016/200782 (priority to 6/8/15). 
The patent is the parent application of the instant application therefore all of the SEQ ID NOs. are the same in both applications.
The claims of the patent are directed to monospecific monoclonal antibodies comprising a PD-1-binding domain comprising a Variable Heavy Chain Domain and a Variable Light Chain Domain, wherein the Variable Heavy Chain Domain of the PD-1-binding domain comprises a CDRH1 Domain, a CDRH2 Domain and a CDRH3 Domain, and the Variable Light Chain Domain of the PD-1-binding domain comprises a CDRL1 Domain, a CDRL2 Domain, and a CDRL3 Domain, wherein: (A) the CDRH1 Domain, CDRH2 Domain, and CDRH3 Domain of the PD-1- binding domain are the Heavy Chain CDRs of hPD-1 mAb 7(1.2), and have the amino acid sequences SEQ ID NO:139, SEQ ID NO:140, and SEQ ID NO:141, respectively; and (B) the CDRL1 Domain, CDRL2 Domain, and CDRL3 Domain of the PD-1- binding domain are the Light Chain CDRs of hPD-1 mAb 7(1.2), and, respectively have the amino acid sequences SEQ ID NO:157, SEQ ID NO:145, and SEQ ID NO:146, respectively. The VH is SEQ ID NO. 147, the VL is SEQ ID NO. 153.  The antibodies comprise an Fc Region that is of the IgGI, IgG2, IgG3, or IgG4 isotype; wherein when the Fe Region is of the IgG4 isotype, the bispecific binding molecule comprises a Hinge Domain of the IgG4 isotype that comprises a stabilizing mutation.  The antibodies comprise a variant Fc Region that comprises: (a) one or more amino acid modifications that reduces the affinity of the variant Fc Region for an FcyR, wherein the one or more modifications that reduces the affinity of the variant Fc Region for an FcyR comprise the substitution of L234A; L235A; or L234A and -44- 4830-7940-3186.1Atty. Dkt. No. 123908-0153 Continuation of Application No. 15/748,458 L235A, wherein the numbering is that of the EU index as in Kabat; and/or (b) one or more amino acid modifications that enhances the serum half-life of the variant Fc Region, wherein the one or more modifications that enhances the serum half-life of the variant Fc Region comprise the substitution of M252Y; M252Y and S254T; M252Y and T256E; M252Y, S254T and T256E; or K288D and H435K, wherein the numbering is that of the EU index as in Kabat.  The antibodies also have a Fc and hinge region of the IgG4 type.  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound for the treatment of cancer (summary and col. 120+).  Since the antibody is used in the treatment of cancers, it is expected that the antibody is in a pharmaceutical composition.
The only difference between the patent and the instant invention is the bispecific antibody that binds PD-1 and LAG-3 and the diabody.
Motte-Mohs et al anti-LAG-3 antibodies and bispecific antibodies that bind PD-1 and LAG-3 and diabodies and that these are used in the treatment of cancer (summary, para. 20-21, pages 75-100 and 112-123 and entire reference).  The anti-LAG-3 antibodies has SEQ ID NO. 79 (which contains applicant’s SEQ ID NO. 57, 58 and 59 and is that same as applicant’s SEQ ID NO. 294) and SEQ ID NO. 83 (which is the same as applicant’s SEQ ID NO. 296).  Para. 170-225 disclose diabodies comprising VH, VL, linkers GGGSGGGG and GGCGGG, heterodimer-promoting domain EVAACEK-EVAALEK-EVAALEK-EVAALEK, IgG CH2-CH3 (IgG4 CH2-CH3 in para 217) which can be substituted and a stabilized hinge region (para 172, 173, 174, 175, 179, 183, 217 and 224)
Since Motte-Mohs et al discloses anti-LAG-3 antibodies (which are the same as those in applicant’s claims) and bispecific antibodies that bind PD-1 and LAG-3 and diabodies for the treatment of cancer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form bispecific antibodies or diabodies using the anti-PD-1 antibodies of the patent and the anti-LAG3 antibodies of Motte-Mohs et al with the expected benefit of treating cancer.  With respect to applicant’s SEQ ID NO. 290, this sequence is diabodies comprising SEQ ID NO. 296, lines GGGSGGG, SEQ ID NO. 147, linker GGCGGG, heterodimer-promoting domain EVAACEK-EVAALEK-EVAALEK-EVAALEK, a stabilized IgG4 hinge region, a variant IgG4 CH2-CH3 domain with M252Y/SA254T/T256E substitutions and a C terminus.   Since the linkers, the heterodimer-promoting domain, SEQ ID NO. 296 and the variant IgG4 CH2-CH3 and the hinge region are clearly disclosed in the Motte-Mohs et al and these are the same as the ones in applicant’s SEQ ID NO. 290 and since SEQ ID NO. 147 is in the patent claims and since Motte-Mohs et al  discloses the formation of such diabodies, applicant’s SEQ ID NO. 290 is obvious in view of Motte-Mohs et al.
With respect to applicant’s SEQ ID NO. 291, this sequence is diabodies comprising SEQ ID NO. 153, lines GGGSGGG, SEQ ID NO. 294, linker GGCGGG, heterodimer-promoting domain KVAACKE-KVAALKE-KVAALKE-KVAALKE and a C terminus.   Since the linkers, the heterodimer-promoting domain, SEQ ID NO. 294 are clearly disclosed in the Motte-Mohs et al and these are the same as the ones in applicant’s SEQ ID NO. 291, and since SEQ ID NO. 153 is in the patent claims and since Motte-Mohs et al  discloses the formation of such diabodies, applicant’s SEQ ID NO. 291 is obvious in view of Motte-Mohs et al.

Closest Prior Art
The closest prior art is WO 2016/201051.  However, the antibodies disclosed in the WO reference that read on the instant invention do not have priority to 62/175039 (filed 6/12/2015).  Since applicant’s instant invention has priority to 7/30/15 and the reference application does not have a priority date before 7/30/15, the reference is not available as prior art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643